33Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 13 August 2020.  In virtue of this communication, claims 1-15 are currently presented in the instant application.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-9, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ishikawa et al. (Publication No.: US 2014/0002912 A1, herein known as D1).
With respect to claim 1, D1 discloses an optical imaging apparatus, comprising: 
a plurality of optical lenses arranged along an optical axis to capture an image in an image capture direction and project the image on an imaging plane (fixed lenses G1, G2, zoom lens M, and focus lens N; [0043]); 
wherein the plurality of optical lenses are divided into at least one fixed lens set and at least one movable lens set (fixed lenses G1, G2, movable lenses zoom lens M, and focus lens N; [0043]); 
wherein the at least one fixed lens set is fixedly disposed, and the at least one movable lens set is configured to move relative to the at least one fixed lens set (fixed lenses G1, G2, zoom lens M, and focus lens N; [0043]).

With respect to claim 2, D1 further discloses an apparatus wherein the at least one movable lens set is configured to move forward and backward on the optical axis relative to the at least one fixed lens set (focus and zoom lens).

With respect to claim 4, D1 further discloses an apparatus further comprising an image sensor located on the imaging plane (imaging unit P; [0041]).

With respect to claim 5, D1 further discloses an apparatus further comprising a filter located between the optical lenses and the image sensor (IR cut filter may be arranged in front of an imaging unit P; [0089]).

With respect to claim 6, D1 further discloses an apparatus further comprising a fixing frame, wherein the image sensor and the filter are disposed on the fixing frame (base member 2; Fig. 1).

With respect to claim 7, D1 further discloses an apparatus further comprising an actuator connected to the movable lens set, wherein the actuator is configured to drive the movable lens set to move relative to the fixed lens set (first drive unit V1; [0047]).

With respect to claim 8, D1 further discloses an apparatus further comprising a second lens frame configured to carry the movable lens set, wherein the actuator is connected to the second lens frame (first lens frame 4; [0047]).

With respect to claim 9, D1 further discloses an apparatus further comprising a first lens frame configured to carry the fixed lens set (base member 2; Fig. 1; alternatively, base member 42 of Fig. 10; [0043]).

With respect to claim 11, D1 further discloses an apparatus further comprising an optical path changing element located in the image capture direction of the optical lenses, wherein the optical path changing element is configured to change a light beam from travelling in a direction parallel to an actual image capture direction to travelling in a direction parallel to the image capture direction (prism 3a; [0044]; Fig. 1).

With respect to claim 13, D1 further discloses an apparatus wherein the optical path changing element is a prism, the prism includes a light incident surface and a light emitting surface, the light incident surface faces the actual image capture direction, the light emitting surface faces the optical lenses, and an included angle is defined between the light incident surface and the light emitting surface (prism 3a; [0044]; Fig. 1).
Examiner suggests utilizing different language than “actual image capture direction” when also paired with “image capture direction”.  This clarity does not rise to the level of indefiniteness.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1.
With respect to claim 14, D1 does not explicitly disclose an apparatus comprising two or more of the fixed lens sets, each of the fixed lens sets having a different effective focal length (lenses G1 and G2 are different fixed lens sets but no focal lengths are given).
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of D1 to utilize fixed lenses with different focal lengths based on the overall design, focus level, and optical features desired by the manufacturer, as every element impacts the entire optical system.  The remaining references cited below all teach lens systems with varied focal lengths that could be utilized instead of the undefined one of D1.

With respect to claim 15, D1 does not explicitly disclose an apparatus comprising two or more of the moveable lens sets, each of the moveable lens sets having a different effective focal length (lenses M and N are different movable lens sets but no focal lengths are given; both sets are utilized for different purposes, zoom and focus, and likely would have a different focal length).
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of D1 to utilize zoom and focal lenses with different focal lengths based on the overall design, focus level, and optical features desired by the manufacturer, as every element impacts the entire optical system.  The remaining references cited below all teach lens systems with varied focal lengths that could be utilized instead of the undefined one of D1.
.

Claim(s) 3, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claims 1, 7, and 11 above, and further in view of Goldenberg et al. (Publication No.: US 2018/0024329 A1, herein known as D2).
With respect to claim 3, D1 does not disclose an apparatus wherein the at least one movable lens set is configured to move on a plane perpendicular to the optical axis relative to the at least one fixed lens set.
D2 teaches an optical image stabilization (OIS) barrel for an auto-focus (AF) lens group (abstract; [0085]-[0086]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of D1 by utilizing the AF and stabilization combination barrel and related actuators as taught by D2 to correct for aberrations generated from shake.
Alternatively, it would have been obvious to add a fixed focus lens to front or rear of the OIS/AF barrel of D2 as taught by D1 depending on the optical characteristics desired by the designer.

With respect to claim 10, D1 does not disclose an apparatus wherein the actuator is selected from the group consisting of a voice coil motor, a shape memory alloy motor, a piezoelectric motor, and a combination of two or more thereof (actuator is only referred to as a linear actuator).
D2 teaches using a voice coil motors to drive the AF/OIS lens barrel ([0073]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of D1 by utilizing the voice coil motor system of D2 as the specific linear actuator of D1, as voice coil motors are a subset of linear actuators and are utilized for similar purposes in both inventions (driving an AF lens barrel).

With respect to claim 12, D1 does not disclose an apparatus wherein the optical path changing element is a reflective sheet and an included angle is defined between the reflective sheet and the image capture direction (prism instead).
D2 teaches using a reflective sheet to reflect/fold the light from an object side towards the image sensor, in a direction perpendicular to the image side (reflecting element OPFE 208; [0069]; Fig. 3A).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of D1 by utilizing a reflective sheet instead of the prism of D1 as taught by D2 as an alternative to the folding element means of D1 (both serve the same purpose).  Further, it would have been obvious to include the shake correction mechanisms of the OPFE of D2 to correct for shake in the X direction, obtaining better images.

	
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sharma et al. (Patent No.: US 11,314,147 B1),
Yao (Publication No.: US 2021/0026117 A1),
Smyth et al. (Publication No.: US 2019/0235202 A1),
Chao et al. (Publication No.: US 2015/0316748 A1), and
Sueyoshi (Publication No.: US 2005/0007678 A1) all teach folded cameras.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
8/13/2022